Exhibit 10.1


INTERIM CHIEF EXECUTIVE OFFICER SHORT-TERM CASH INCENTIVE PLAN




1.  
For IRC §162(m) purposes, using a shareholder-approved metric, the Committee has
established a performance measure to fund an individual short-term cash
incentive plan for Larry Hunter, as the interim Chief Executive Officer (“CEO”),
as provided in The DIRECTV Group, Inc. Executive Officer Cash Bonus Plan as
amended and restated (the “Company Plan”). Such Company Plan applies solely to
“Executives” as defined therein and the Chief Financial Officer, if not
otherwise deemed a “covered employee” for purposes of IRC §162(m).



2.  
In accordance with the Company Plan, the short-term cash incentive for the
interim CEO (“Interim CEO Incentive Plan”) is for the period of service (the
“Performance Period”) commencing July 1, 2009 and ending at the earliest to
occur of (i) the position of CEO is filled, (ii) the Board of Directors formally
ceases the search, or (iii) February 1, 2010, and will be subject to satisfying
applicable funding metric(s) for the payment of the incentive under the Interim
CEO Incentive Plan. The maximum award fund is $1 million.



3.  
For this Interim CEO Incentive Plan, the sole performance measure for funding
the incentive is as follows: during the Performance Period, Larry Hunter, as
interim CEO, and with the Special Committee of the Board of Directors, pursues
and leads the search to fill the position of CEO. For purposes of compliance
with IRC §162(m), this individual executive performance measure for the Interim
CEO Incentive Plan was determined under the second paragraph of Exhibit A
Performance-Based Business Criteria of the Company Plan. The achievement of this
measure will be based on the Committee’s evaluation and certification of Larry
Hunter’s individual executive performance.



4.  
The Committee may exercise negative discretion prior to payment to reduce any
award payable under the Interim CEO Incentive Plan as necessary to align the
actual award with Company and individual performance, including, without
limitation, taking into consideration any or all of the following performance
measures: net subscriber growth, churn, ARPU growth, SAC, margin improvement,
customer satisfaction, revenue growth, cash flow growth, OPBDA growth and growth
in Basic EPS from Continuing Operations.



5.  
The award under this Interim CEO Incentive Plan shall be paid in a cash lump sum
as soon as practicable after the Performance Period and after the final award
amount is determined by the Committee. The award is taxable and taxes shall be
withheld at the time of payment. The award is considered Covered Compensation
for purposes of the employee and executive benefit plans and programs. Upon
termination of employment for death or disability, the maximum fund amount shall
be paid as soon as practicable. Upon involuntary termination of employment
without cause, no payment shall be made until the Performance Period has ended
and the Committee determines the extent to which the performance goal was
achieved and determines the award amount, if any. For termination of employment
for any other reason, the award shall be cancelled and forfeited. The award is
subject to recovery under the policy established by this Committee in February
2009.

